Order granting, upon reargument, defendant’s motion for examination before trial of plaintiff, to the extent that an open commission issue to examine plaintiff by its cashier and vice-president in the city of Los Angeles, and directing an open commission to issue to examine Charles Stern and others upon oral questions, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.